               Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 1 of 18 Page ID #:1
                                                                                                                     ..~~   $    ...
                                                                                                               f     ~
                                                                                                                     -~          ...,
                                                                                                                                         f    .9
                                                                                                                                              C ~
ao 9~rxe~. i iig2~                                      CRIMINAL COMPLAINT                                                               ~' ~ ~1
                                                                                                                         F~ _                ART
             UNITED STATES DISTRICT COURT                                         CENTRAL DIS                                            ~~
                                                                           DOCKET NO.                              SFP 2 Q 2019               ~
                UNITED STATES OF AMERICA
                                          V.                                                                                            —~ IA

                                                                           MAGISTRATE'S CASE NO.         CENTR°`~ "'``'~~~                p~S
                                                                                                                                          ~UTD YJ
                     RAYMOND GHALOUSTIAN                                                                 aY                 ~~


        Complaint for violation of Title 18, United States Code, Section 922(g)(1)(felon in possession of a firearm)

 NAME OF MAGISTRATE NDGE                                                                                      LOCATION
                                                                           UNITED STATES
 THE HONORABLE ALKA SAGAR                                                  MAGISTRATE JUDGE                   Los Angeles, California

 DATE OF OFFENSE                               PLACE OF OFFENSE            ADDRESS OF ACCUSED (IF KNOWN)

 August 31, 2019                               Los Angeles County

 COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

                                                              [18 U.S.C. § 922(g)(1)]

    On or about August 31, 2019, in Los Angeles County, within the Central District of California, defendant RAYMOND
 GHALOUSTIAN knowingly possessed a firearm and ammunition, specifically a Ruger model LCP 2 handgun, bearing serial number
 380016495, and seven rounds of.380 caliber ammunition, which had been shipped or transported from one state to another, in
 violation of Title 18, United States Code, Section 922(g)(1). At the time GHALOUSTIAN possessed the firearm, GHALOUSTIAN
 had been convicted of the felony crimes described in the attached affidavit, which are punishable by a term of imprisonment
 exceeding one year.



 BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

            (See attached affidavit which is incorporated as part of this Complaint)

 MATERIAL WITNESSES IN RELATION TO THIS CHARGE: N~A


                                                         SIGNATURE OF COMPLAINANT
 Being duly sworn, I declare that the
 foregoing is true and correct to the                    JOHN HACKMAN
 UeSt Of Illy IC110W1eClge.                              OFFICIAL TITLE
                                                         Special Agent — ATF
 Sworn to before me and subscribed in my presence,

 SIGNATURE OF~IGIAGISTRATE JUI~hGE~~~                                                   p     ~+M1 R               DATE
             C)
                                                                                        Ft`   Jt'6 ~i~
   .5           _                     i                                                                            September 24, 2019
~`?_S~Pe Federal RuffCriminalProcedl~re 3 and 54                      ~"

A~SA Marina A. Torc`es ~82~ 1              REC: Detention
 ~l       c,~
 ,._~           rj~
    !                           J
   J           L~. r,
               C.'i
               :.-~     -             i
                c~          _       a-
                r"~+                c3
  Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 2 of 18 Page ID #:2




                                T L~L~TT7~[TTT




I, John Hackman, being duly sworn, declare and state as follows:

                        I.   PURPOSE OF AFFIDAVIT

     1.    This affidavit is made in support of a criminal

complaint and arrest warrant against RAYMOND GHALOUSTIAN

(`~GHALOUSTIAN") for a violation of 18 U.S.C. ~ 922(8)(1)): Felon

in Possession of a Firearm.

     2.    This affidavit is also made in support of an

application for a warrant to search five digital devices

(collectively, the ~~SUBJECT DEVICES"), in the custody of Los

Angeles Police Department (~~LAPD"), in Van Nuys, California, as

described more fully in Attachment A.

     3.    The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. ~~ 841(a)(1) (possession with intent to distribute

controlled substances) and 846 (conspiracy and attempt to

distribute controlled substances) and 18 U.S.C. ~~ 922(8)

(prohibited person in possession of a firearm), 924 (c)

(possession of a firearm in furtherance of a drug trafficking

crime), 371 (Conspiracy), 1028 (Fraud and Related Activity in

Connection with Identification Documents, Authentication

Features, and Information), 1029 (Access Device Fraud), 1344

(Bank Fraud), and 1028A (Aggravated Identity Theft) (the

"Subject Offenses"), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.

     4.    The facts set forth in this affidavit are based upon

m y personal observations, my training and experience, and
      Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 3 of 18 Page ID #:3

i




    information obtained from various law enforcement personnel and

    witnesses.     This affidavit is intended to show merely that there

    is sufficient probable cause for the requested complaint, arrest

    warrant, and search warrant, and does not purport to set forth

    all of my knowledge of or investigation into this matter.

    Unless specifically indicated otherwise, all conversations and

    statements described in this affidavit are related in substance

    and in part only.

                           II. BACKGROUND OF AFFIANT

         5.      I am a Task Force Officer ("TFO") with the United

    States Bureau of Alcohol, Tobacco, Firearms and Explosives

    (`~ATF").   I am also a police officer for the city of Los

    Angeles, and I have been so employed for approximately 12 years.

    I am currently assigned to Metropolitan Division Crime Impact

    Team and am tasked with investigating serial crimes, violent

    crimes, and crimes involving weapons.        I was previously assigned

    as a Gang Enforcement Officer at Southwest Division and

    Devonshire Division.     I have received training in, and I have

    conducted, investigations of offenses involving narcotics

    trafficking and the illegal sale, possession and use of

    firearms.    Through my training and experience, I am familiar

    with the ways in which people who are prohibited from possessing

    firearms acquire, possess, and conceal firearms and ammunition,

    and the ways in which drug traffickers use firearms to safeguard

    their products and facilitate their trafficking.




                                            2
  Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 4 of 18 Page ID #:4




                    III. SiJNIl~RY OF PROBABLE CAUSE

     6.      On or about August 31, 2019, Los Angeles Police

Department Officers (~~LAPD") pulled over a car that GHALOUSTIAN

was driving that had no front license plate.          GHALOUSTIAN

consented to a pat-down and officers found a handgun in his

waistband.     An ATF expert determined that the gun had moved in

interstate or foreign commerce.       Officers continued to search

GHALOUSTIAN and found approximately 29.14 gross grams of

suspected methamphetamine in his pants pocket.          In the car

GHALOUSTIAN was driving, officers found several access cards and

a skimming device.     GHALOUSTIAN is a convicted felon.        Officers

found one of the SUBJECT DEVICES on GHALOUSTIAN, two on the

passenger, Hakop Keloyan ("Keloyan"), and the remaining two

SUBJECT DEVICES in the car.

                    IV. STATEMENT OF PROBABLE CAUSE

     7.      Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.    August 31, 2019 Traffic Stop

     8.      On or about August 31, 2019, LAPD officers Kevin Moore

and Andrew Green were on patrol in the area of Sherman Way and

Allot Avenue in Van Nuys, California, an area known for

narcotics and illicit gang activity.        They were wearing full

police uniform, and driving a dual-purpose vehicle.

     9.      While patrolling behind a Studio Inn Motel, located at

13561 Sherman Way Avenue, officers saw a black 2019 Mercedes

model 5500 vehicle, with license plate number 8KWX059 (the



                                        3
  Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 5 of 18 Page ID #:5




"Mercedes"), in the rear of the location.         Officers Moore and

Green saw two men (later identified as GHALOUSTIAN and Keloyan

get into the vehicle and put the vehicle into reverse.           Officers

also saw that the vehicle did not have a front license plate, in

violation of California Vehicle Code Section 5200(a).

     10.    The vehicle drove to the intersection of Sherman Way

and Allot Avenue, where the officers initiated a traffic stop.

Officers Moore and Green asked GHALOUSTIAN and Keloyan to step

outside of the vehicle and onto the sidewalk.          GHALOUSTIAN

stepped out of the driver's side of the car, and Keloyan stepped

out of the passenger side.      Officer Green asked them to face the

wall of the building, with their hands behind their back.

GHALOUSTIAN and Keloyan did so.

     B.    Gun found on GHALOUSTIAN

     11.   While Officer Moore proceeded to the vehicle, Officer

Green approached GHALOUSTIAN and asked him if he had any weapons

on him.    GHALOUSTIAN asked why, and, while shaking his head in

the negative, said he did not.       Officer Green responded that he

had asked for officer safety.       Officer Green asked GHALOUSTIAN

if he was on parole or probation, to which GHALOUSTIAN responded

that he was not.

     12.   Officer Green then asked GHALOUSTIAN, `~Do you mind if

I check you to make sure you have no guns?"         GHALOUSTIAN said

yes, giving consent.     Officer Green proceeded to pat down

GHALOUSTIAN and immediately recognized the handle of a black

handgun protruding from GHALOUSTIAN's front waistband.           Officer

Green retrieved the hand-gun, a Beretta model 92FS handgun
  Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 6 of 18 Page ID #:6




(obliterated serial number) with black plastic grips, one round

of 9mm ammunition in the chamber and six rounds of 9mm

ammunition in the magazine, from GHALOUSTIAN's waistband and

ordered GHALOUSTIAN to the ground.          Officer Moore ordered

Keloyan to the ground.     Both GHALOUSTIAN and Keloyan were placed

in handcuffs.

     C.    Drugs Found on GHALOUSTIAN; Another Gun, Drugs, and
           Access Devices Found in Vehicle

     13.   In a search incident to GHALOUSTIAN's arrest, Officer

Green recovered a Newport cigarette package in GHALOUSTIAN's

front left pocket that contained a clear plastic baggie with a

large amount of white crystal-like substance resembling

methamphetamine.

     14.   Officer Green recovered approximately 18 grey cards

that resembled credit cards (with a black magnetic strip on one

side, and five-digit numbers written on each one) from

GHALOUSTIAN's front left pocket and GHALOUSTIAN's wallet, which

was pulled from his left rear pants pocket.           Officer Green also

recovered approximately $1,626 in U.S. currency from

GHALOUSTIAN's wallet.

     15.   Officer Moore asked Keloyan if they would find

anything in the vehicle.      Keloyan said that GHALOUSTIAN had been

driving the vehicle for the past couple of days, so he did not

know what was in the vehicle.
                                            ~   jt+
     16.   During their search of the .~--h-
                                      T-    ~n~ercedes incident to

GHALOUSTIAN's arrest, officers found an additional firearm in a

compartment located behind the rear seat drink holder, covered




                                        5
  Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 7 of 18 Page ID #:7




by an empty plastic bag.       This firearm, a Ruger model LCP 2

handgun with serial number 380016495 and black plastic grips,

had an empty chamber and seven rounds of .380 ammunition in the

magazine.

     17.    Officer Moore found a cigarette box containing a small

plastic baggie with a crystal-like substance resembling

methamphetamine in the center console of the vehicle.

     18.    Officer Moore also found a white plastic grocery bag

containing a large number of the grey credit cards, as well as a

metal box that contained wires from a credit card skimming

machine, in the trunk of the vehicle.

     D.     SUBJECT DEVICES found on GHALOUSTIAN, Keloyan, and in
            the Mercedes.

     19.    Officers recovered the five SUBJECT DEVICES from

GHALOUSTIAN's and Keloyan's person, as well as from the

Mercedes.    One black Samsung Galaxy S8 cell phone was recovered

from GHALOUSTIAN's person.      One black Apple iPhone and one grey

Apple iPhone were recovered from Keloyan's rear right pocket.

One black Apple iPhone and one blue LG flip phone (serial number

505CYBD349509) were recovered from the Mercedes.

     E.     Vehicle Registration

     20.    Using law enforcement databases, I confirmed that the

vehicle was registered to Keloyan's wife, Marine Keloyan.

     F.     Criminal History

     21.    On September 12, 2019, I reviewed certified conviction

documents for GHALOUSTIAN and learned that GHALOUSTIAN, prior to

August 31, 2019, has previously been convicted of the following




                                        D
  Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 8 of 18 Page ID #:8




felony crimes punishable by a term of imprisonment exceeding one

year:

            a.   One felony conviction for Unlawful Taking or

Driving of a vehicle in violation of California Vehicle Code

Section 10851(a), in the Superior Court for the State of

California, County of Los Angeles, Case Number LA084543, on or

about November 10, 2016; and

            b.   One felony conviction for Possession of

Controlled Substances in violation of California Health and

Safety Code Section 11350(a), in the Superior Court for the

State of California, County of Los Angeles, Case Number

GA053139, on or about March 15, 2004.

     G.     Drug Test

     22.    The suspected methamphetamine was later processed,

weighed (29.68 grams total), and logged into LAPD property and

evidence.    Per LAPD policy, for officer safety, the suspected

methamphetamine was not field tested.        The suspected

methamphetamine will be submitted to the DEA Laboratory for

testing shortly.    Based on my training and experience, I believe

that the suspected methamphetamine is in fact methamphetamine or

another controlled substance because of its appearance,

packaging, and the way in which it was stored, among other

things.

     H.     Interstate Nexus

     23.    On September 16, 2019, SA Mark Davis, an ATF

Interstate Nexus Expert, examined the handgun and confirmed that

the handgun seized from GHALOUSTIAN was manufactured outside of



                                        7
  Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 9 of 18 Page ID #:9




the State of California.      Because the handgun was found in

California, I believe that it has traveled in and affected

interstate commerce.

            V.   TRAINING AND EXPERIENCE ON DRUG OFFENSES

     24.   Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion
 Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 10 of 18 Page ID #:10




of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

            d.   Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.      Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

           VI. TRAINING AND EXPERIENCE ON    FI~F
                                                .ARMS   OFFENSES

     25.    From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

            a.   Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residence, or in

places that are readily accessible, and under their physical

control, such in their digital devices.        It has been my

experience that prohibited individuals who own firearms

illegally will keep the contact information of the individual

who is supplying firearms to prohibited individuals or other

individuals involved in criminal activities for future purchases

or referrals.    Such information is also kept on digital devices.
 Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 11 of 18 Page ID #:11




           b.    Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.           These

photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

           c.    Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.           This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that the sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.

           d.    Individuals engaged in the illegal purchase or

sale of firearms and other contraband often use multiple digital

devices.




                                       10
 Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 12 of 18 Page ID #:12




   VII. TRAINING AND EXPERIENCE REGARDING BANK FRAUD, IDENTITY
                    THEFT, AND ACCESS DEVICE FRAUD

     26.   Based on my training and experience and information

obtained from other law enforcement officers who investigate

bank fraud and identity theft crimes, I know the following:

           a.    People involved in bank fraud, identity theft,

and access device fraud crimes often collect checks, access

devices, other personal identifying information (such as names,

Social Security numbers, and dates of birth), and identification

documents belonging to other people that they can use to

fraudulently obtain money and items of value.          It is a common

practice for those involved in such crimes to use either false

identification or stolen real identification to make purchases

with stolen access devices at in order to avoid detection and to

complete the transaction.      Those who engage in such fraud keep

evidence of such fraudulent transactions.

           b.    It is common for identity thieves, and

individuals engaged in bank fraud, access device fraud, and

identification document fraud to use equipment and software to

print credit and identification cards, to create magnetic strips

for credit cards, to use embossing machines to create credit

cards, to use laser printers to create checks, and to use

magnetic card readers to read and re-encode credit cards.

Software relevant to such schemes can often be found on digital

devices, such as computers.      Such equipment and software are

often found in the thieves' possession as they can be small and

easily portable.




                                       11
 Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 13 of 18 Page ID #:13




           c.    It is common practice for individuals involved in

identity theft, bank fraud, and access device fraud crimes to

possess and use multiple digital devices at once.          Such digital

devices are often used to facilitate, conduct, and track

fraudulent transactions and identity theft.         Suspects often use

digital devices to perpetrate their crimes due to the relative

anonymity gained by conducting financial transactions

electronically or over the Internet.        They often employ digital

devices for the purposes, among others, of: (1) applying online

for fraudulent credit cards; (2) obtaining or storing personal

identification information for the purpose of establishing or

modifying fraudulent bank accounts and/or credit card accounts;

(3) using fraudulently obtained bank accounts and/or credit card

accounts to make purchases, sometimes of further personal

information; (4) keeping records of their crimes; (5)

researching personal information, such as social security

numbers and dates of birth, for potential identity theft

victims; (6) verifying the status of stolen access devices; and

(7) coordinating with co-conspirators.

           d.    Based on my training and experience, I know that

individuals who participate in identity theft, bank fraud, and

access device fraud schemes often have co-conspirators, and

often maintain telephone numbers, email addresses, and other

contact information and communications involving their co-

conspirators in order to conduct their business.          Oftentimes,

they do so on their digital devices.        Suspects often use their




                                       12
 Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 14 of 18 Page ID #:14




digital devices to communicate with co-conspirators by phone,

text, email, and social media, including sending photos.

       VIII.       TRAINING AND EXPERIENCE ON DIGITAL DEVICES

     27.   As used herein, the term "digital device" includes the

SUBJECT DEVICES.

     28.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are



                                       13
 Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 15 of 18 Page ID #:15




not kept in places where the user stores files, and in places

where the user may be unaware of them.         For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

device s. or data that cannot currently be decrypted.

     29.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.            Thus,

often a controlled environment with specially trained personnel



                                        14
 Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 16 of 18 Page ID #:16




may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

     30.    Digital devices capable of storing multiple gigabytes

are now commonplace.     As an example of the amount of data this

equates to, one gigabyte can store close to 19,000 average file

size (3OOkb) Word. documents, or 614 photos with an average size

of 1.5MB.    The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

            a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

e ye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user's fingers on a device's

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user's face

with the user's eyes open for approximately one second.

            b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after



                                       15
 Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 17 of 18 Page ID #:17




a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress GHALOUSTIAN's and/or Keloyan's thumb-

and/or fingers on the device(s); and (2) hold the device (s) in

front of GHALOUSTIAN's and/or Keloyan's face with his eyes open

to activate the facial-, iris-, and/or retina-recognition

feature.

           d.    Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

\\

\\

\\

\\

\\

\\

\\

\\

\\

\\



                                       16
 Case 2:19-cr-00714-PA Document 1 Filed 09/24/19 Page 18 of 18 Page ID #:18




                             IX. CONCLUSION

     31.   For all of the reasons described above, there is

probable cause to believe that GHALOUSTIAN has committed a

violation of 18 U.S.C. ~ 922(g)(1)): Felon in Possession of a

Firearm.   There is also probable cause that the items to be

seized described in Attachment B will be found in a search of

the SUBJECT DEVICES described in Attachment A.




                                             HACKMAN, Task Force
                                         fficer
                                        Bureau of Alcohol, Tobacco,
                                        Firearms and Explosives

Subscribed to and sworn before me
this ~      y of September, 2019.




UNITED STATES M G STRATE JUDGE
ALKA SAGAR




                                       17
